


110 HR 3938 IH: Bring Our Troops Home Responsibly Act

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3938
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Authorization for Use of Military Force
		  Against Iraq Resolution of 2002 (Public Law 107–243) and to require the
		  withdrawal of the United States Armed Forces in Iraq.
	
	
		1.Short titleThis Act may be cited as the
			 Bring Our Troops Home Responsibly Act
			 of 2007.
		2.FindingsCongress finds the following:
			(1)Prior to the
			 initiation of the war in Iraq, the President cited concerns about weapons of
			 mass destruction programs as one justification for the use of military force in
			 Iraq. On October 6, 2004, the head of the Iraq Survey Group (ISG), Charles
			 Duelfer, announced to the Committee on Armed Services of the Senate that the
			 group found no evidence that Iraq under Saddam Hussein had produced and
			 stockpiled any weapons of mass destruction since 1991.
			(2)Prior to the
			 initiation of the war in Iraq, the President cited Saddam Hussein’s role as a
			 brutal dictator who tortured and killed thousands of Iraqi civilians during his
			 20-year rule as a justification for the use of military force in Iraq. Saddam
			 Hussein was captured by United States forces on December 13, 2003, convicted of
			 charges related to the execution of 148 Iraqi civilians on November 5, 2006,
			 and executed on December 30, 2006.
			(3)Prior to the
			 initiation of the war in Iraq, the President cited possible links between the
			 Al-Qaeda terrorist network and Saddam Hussein’s government as a justification
			 for the use of military force in Iraq. Reports by the Central Intelligence
			 Agency, the Defense Intelligence Agency, and the Office of the Inspector
			 General of the Department of Defense have all concluded that there was little
			 evidence of any such links. While there is currently violence in Iraq directed
			 towards American troops, a September 2007 Congressional Research Service report
			 found that attacks by the group Al-Qaeda in Iraq make up only a small
			 percentage of the total number of attacks on United States troops in
			 Iraq.
			(4)Prior to the
			 initiation of the war in Iraq, the President cited the importance of spreading
			 democracy in the Middle East as a justification for the use of military force
			 in Iraq. On October 15, 2005, the Iraqi people voted to ratify a new
			 constitution, on January 30, 2005, the Iraqi people elected 275 members of a
			 newly created Iraqi National Assembly, and on May 20, 2006, Nouri al-Maliki was
			 approved as Prime Minister of Iraq by the National Assembly and sworn
			 in.
			(5)The President has
			 failed to secure international support for the continuing efforts in Iraq.
			 While the President has executed a plan known as the troop
			 surge, every other nation participating in the occupation of Iraq is
			 reducing troop levels. The United Kingdom has reduced its troop levels from
			 45,000 to approximately 4,500. Twenty nations that had once been members of the
			 international coalition contributing troops have completely withdrawn those
			 troops from Iraq.
			(6)The United States
			 has accomplished all of the military goals announced by the President at the
			 outset of the war in Iraq. The brave men and women of the Armed Forces have
			 performed admirably, showing both dedication to their mission and
			 professionalism in carrying that mission out.
			(7)The Bush
			 Administration has, at various times, confirmed that the military goals of the
			 war in Iraq were complete. On May 1, 2003, the President stood in front of a
			 banner reading Mission Accomplished and declared an end to major
			 military operations in Iraq. On May 30, 2005, the Vice President stated in a
			 television interview that the insurgency was in its last
			 throes.
			(8)It is clear that
			 the American people are looking for a change in strategy in Iraq—one that will
			 allow the Nation to safely and responsibly bring members of the Armed Forces
			 home as quickly as possible. However, the strategy outlined by the President in
			 his September 13, 2007, address makes it clear that the President has no plan
			 for substantially reducing the number of troops in Iraq while he is in office.
			 It is unconscionable for President Bush to leave this situation for the next
			 President to fix.
			3.Repeal of Public
			 Law 107–243The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 is hereby repealed.
		4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)that, based upon
			 the findings of section 1, the United States has accomplished those military
			 goals that were established at the outset of the use of military force in Iraq,
			 and that it no longer benefits the national security of the United States for
			 members of the United States Armed Forces to remain in Iraq;
			(2)that the United
			 States should begin withdrawing its Armed Forces from Iraq in a safe,
			 responsible, and orderly manner, and that such withdrawal should begin no later
			 than 30 days after the date of the enactment of this Act, and should be
			 accomplished by 12:00 p.m. on January 20, 2009;
			(3)that the congressionally mandated report
			 produced by the Iraq Study Group contains a set of recommendations which, if
			 followed, would assist the United States in accomplishing a troop withdrawal in
			 the most responsible manner possible and prepare the Iraqis to return to full
			 self-government;
			(4)that it is the
			 moral duty of the United States to continue assisting the Government of Iraq in
			 rebuilding and reconstruction efforts, as well as efforts to find a lasting
			 political solution to the ongoing sectarian conflict that has occurred since
			 the United States military invasion of Iraq, and that doing so will require
			 that the United States engage in vigorous diplomatic efforts and the engagement
			 of other regional and global actors; and
			(5)that the United
			 States is further morally obligated to provide humanitarian assistance for the
			 millions of Iraqi refugees that have been displaced since the beginning of the
			 war in Iraq, especially those Iraqi civilians who have become targets for
			 violence because they have worked with or assisted the United States military
			 or the Iraqi Government.
			5.Withdrawal of
			 United States Armed Forces from Iraq
			(a)Not more than 30
			 days after the date of the enactment of the Act, the Secretary of Defense shall
			 begin the withdrawal of members of the Armed Forces from Iraq, and shall
			 complete this withdrawal by 12:00 p.m. January 20, 2009, except as otherwise
			 provided in this Act.
			(b)No funds
			 appropriated or otherwise made available to the Department of Defense shall be
			 expended to increase the number of members of the Armed Forces in Iraq beyond
			 the number of such members in Iraq on the date of the enactment of this
			 Act.
			(c)No funds
			 appropriated or otherwise made available to the Department of Defense shall be
			 expended for the construction of permanent United States military installations
			 in Iraq.
			(d)Notwithstanding
			 any other provision of this Act, the Department of Defense may retain such
			 members of the Armed Forces in Iraq as required for the following
			 purposes:
				(1)Protection of the
			 United States Embassy, including Embassy personnel.
				(2)Limited
			 counter-terrorism activities directed at the Al-Qaeda terrorist network,
			 provided that the members of the Armed Forces carrying out such activities are
			 not permanently deployed in Iraq.
				(3)Nonoffensive
			 military operations designed solely to address humanitarian concerns in Iraq,
			 including assistance to refugees.
				(4)Assisting the
			 Iraqi military in ensuring that Iraq’s borders are secure.
				6.Reporting
			 requirementNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a report outlining a strategy to remove the United
			 States Armed Forces from Iraq by 12:00 p.m. on January 20, 2009.
		
